Citation Nr: 9924114	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  96-13 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for chronic left 
acromioclavicular joint separation with nerve impairment and 
a winged scapula, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
November 1977 with prior active service of almost two years.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri. 

The veteran was granted a total rating due to individual 
unemployability by rating action in August 1998.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.
 
2.  The veteran is left handed.

3.  The impairment from the veteran's left shoulder and arm 
disability most nearly approximates complete paralysis of the 
upper radicular nerve group.


CONCLUSION OF LAW

The criteria for a 70 percent rating for chronic left 
acromioclavicular joint separation, with nerve impairment and 
a winged scapula, have been met.  38 U.S.C.A. §§  1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5201, 
5202, § 4.124a, Diagnostic Code 8510 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).
 
In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the service-connected 
disabilities, except as noted below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The record reveals that the veteran injured his left shoulder 
prior to service and that he aggravated his left shoulder 
disability in service.  The veteran further aggravated his 
left shoulder disability in February 1994 while pulling a 
heavy cart at his place of employment.  The record also 
reveals that the veteran's left hand is his major hand.  

The veteran was granted service connection and a 
noncompensable evaluation for his left shoulder disability by 
rating action in November 1980.  In November 1995 the RO 
granted the veteran an increased rating of 30 percent for his 
left shoulder disability.  The 30 percent rating was 
effective from August 1995.  By rating action in May 1997, 
the RO increased the veteran's left shoulder disability 
rating to 40 percent, also effective from August 1995.  

A January 1995 examination report from Thomas B. Corsolini, 
M.D., notes that the veteran had active flexion of 60 degrees 
in the left shoulder.  Passively, he had 150 degrees of 
flexion.  Active abduction of the shoulder was 60 degrees and 
passive abduction was to about 150 degrees.  Internal range 
of motion was 90 degrees, and external range of motion was 70 
degrees.  Strength testing of the left hand and forearm was 
normal.  The veteran complained of moderate to severe pain 
between the left scapula and the base of his neck.  Dr. 
Corsolini stated that the veteran had an injury to his left 
long thoracic nerve with resultant paralysis of the left 
serratus anterior muscle.  Dr. Corsolini noted that most 
individuals were not able to raise their arm above the 
horizontal position without the use of that muscle.

On VA examination in November 1995 the examiner noted that 
the veteran's left arm was as if status post cerebrovascular 
accident with a left hemiparesis.  The veteran could not 
abduct or adduct the left shoulder because of winged scapula 
of that shoulder.  The veteran could flex and extend the left 
elbow, though he had to hold the upper arm to do so.  The 
veteran had full flexion and extension of the left wrist, 
although he had to hold the left arm for full pronation and 
supination of the left hand.  The diagnoses included winging 
of the scapula of the left shoulder.

On VA peripheral nerve examination in November 1995, the 
examiner found the veteran to have severe disability of the 
left arm due to injury of the majority of the brachial plexus 
nerves, mostly the upper portion.  There was persistent, 
severe pain in the C5, C6 and C7 dermatomes.  The deltoid 
muscle was almost completely atrophic, the biceps muscle was 
mostly atrophic and very weak, and the triceps muscle was 
also quite weak.  Some weakness of other muscles was also 
noted.

The veteran appeared before a hearing officer in April 1996.  
He testified that he was unable to move his left shoulder, 
left elbow and left hand due to his service-connected left 
shoulder disability.  He stated that his left upper extremity 
was of no use in getting dressed, eating, taking a bath, or 
driving a car.

The veteran was afforded a VA examination in March 1997.  The 
veteran's left shoulder was sublimated and there was no range 
of motion of the left shoulder or arm.  The veteran stated 
that some specialist had spoken about the possibility of 
amputation of the left arm and shoulder to help relieve the 
pain and problems associated with his condition.

On VA examination in March 1998 the veteran complained of 
chronic unremitting pain in the left shoulder.  The veteran 
entered the room holding his left arm flexed at 90 degrees at 
the elbow, with a marked droop to the left shoulder.  He 
undressed and dressed with a great deal of difficulty due to 
his essentially non-effective left arm and shoulder, and 
because of the apparent pain.  The veteran had marked winged 
scapula on the left and apparently it was quite tender to 
light touch.  The scapula itself was quite prominent.  Gross 
examination of the left shoulder was very limited.  It was 
drooping and there was evidence of muscle atrophy about the 
shoulder and acromioclavicular joint area.  The left shoulder 
appeared to be frozen in place.  The examiner was unable to 
abduct it, internally or externally rotate it or forward flex 
it.  The veteran was able to move the left elbow without pain 
but even that showed evidence of guarding.  Repeated attempts 
to get the veteran to let go of the arm and allow the 
examiner to examine it were only partially successful.  
Apparently the veteran had been favoring it and holding it 
for so many years it was part of his daily milieu.  X-rays of 
the left shoulder did not reveal arthritis.  The examiner 
wanted to take a bone scan to verify an essentially frozen 
shoulder since the findings did not correspond to the 
history.  The veteran did not appear for the bone scan.  Due 
to the absence of a bone scan the examiner did not provide a 
diagnosis.

The veteran's left shoulder disability is currently rated at 
40 percent under Diagnostic Code 5201, which is the highest 
rating available for limitation of motion of the arm.  

In the Board's opinion, the disability would be more 
appropriately rated under 38 C.F.R. § 4.124a, Diagnostic Code 
8510.  Incomplete paralysis of the upper radicular group 
involving the major upper extremity warrants a 40 percent 
evaluation if it is moderate or a 50 percent evaluation if it 
is severe.  Complete paralysis of the upper radicular group 
involving the major upper extremity warrants a 70 percent 
rating.  With complete paralysis of the upper radicular 
group, all shoulder and elbow movements are lost or severely 
affected, and hand and wrist movements are not affected.  
38 C.F.R. § 4.12a, Diagnostic Code 8510.

The record reflects that the veteran has impairment of the 
majority of the brachial plexus nerves, mostly in the upper 
portion.  He has almost complete atrophy of the deltoid 
muscle, a mostly atrophic biceps muscle, and some weakness of 
the triceps muscle and other muscles.  A November 1995 VA 
examiner described the left upper extremity impairment as 
comparable to that found in left hemiparesis associated with 
a cardiovascular accident, the March 1997 VA examiner stated 
that there was no range of motion of the veteran's left 
shoulder or arm, and the March 1998 VA examiner described the 
veteran's left shoulder and arm as essentially non-effective.  
Therefore, in the Board's opinion, the disability more nearly 
approximates complete paralysis of the upper radicular group 
than severe incomplete paralysis of this group.  Accordingly, 
a 70 percent evaluation is in order. The Board notes that the 
only Diagnostic Code authorizing an evaluation in excess of 
70 percent for impairment of an upper extremity is Diagnostic 
Code 8513, which provides a 70 percent evaluation for severe 
incomplete paralysis of all radicular groups involving the 
major upper extremity or a 90 percent evaluation for complete 
paralysis of all radicular groups involving the major upper 
extremity.  The record reflects that significant functional 
impairment of the veteran's left wrist or hand has not been 
found so the disability does not more nearly approximate the 
criteria for a higher evaluation under Diagnostic Code 8513.  
ORDER

A 70 percent rating for chronic left acromioclavicular joint 
separation, with nerve impairment and winged scapula, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

